                                           Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TWIN CITY FIRE INSURANCE                         Case No. 19-cv-06131-JSC
                                           COMPANY,
                                   8                      Plaintiff,                        ORDER RE: CROSS-MOTIONS FOR
                                   9                                                        SUMMARY JUDGMENT
                                                     v.
                                  10                                                        Re: Dkt. Nos. 35, 37
                                           SLRA INC., et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                Twin City Fire Insurance Company brings this insurance coverage action against its
                                  14
                                       insureds, SLRA Inc. and its owner Scott M. Landress (collectively “SLRA”), seeking a
                                  15
                                       declaratory judgment that it is entitled to reimbursement of approximately $2.5 million in defense
                                  16
                                       costs that it previously paid under an excess coverage policy. Twin City insists that a settlement
                                  17
                                       agreement SLRA reached with the Securities and Exchange Commission (“SEC”) which was
                                  18
                                       memorialized in a cease-and-desist order triggered two exclusions under the coverage policy.
                                  19
                                       SLRA has counterclaimed for breach of contract, bad faith, and declaratory relief. The parties’
                                  20
                                       early cross-motions for partial summary judgment on the question of whether the SEC’s order
                                  21
                                       triggered the exclusions, and if not, whether this action can trigger the exclusions, are now
                                  22
                                       pending before the Court.1 Having considered the parties’ briefs and having had the benefit of
                                  23
                                       oral argument on May 7, 2020, the motions are GRANTED IN PART and DENIED IN PART for
                                  24
                                       the reasons set forth below.
                                  25
                                                //
                                  26

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 16 & 21.)
                                           Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 2 of 10




                                   1                                              BACKGROUND

                                   2           The parties filed the underlying early cross-motions for partial summary judgment to

                                   3   resolve two discrete legal questions. There are two relevant insurance policies: (1) the primary

                                   4   Management Liability Insurance policy SLRA had with CNA with a limit of liability of $10

                                   5   million, and (2) the excess follow-form liability policy issued by The Hartford/Twin City Fire

                                   6   Insurance Company, also with a $10 million liability limit. (Dkt. Nos. 35-2, 35-3.2) Relevant

                                   7   portions of these policies are incorporated into the Court’s discussion below.

                                   8           Twin City also requests that the Court take judicial notice of the February 7, 2017 SEC

                                   9   order regarding its investigation into SLRA as successor entity to Liquid Realty Advisors III,

                                  10   LLC, and Mr. Landress (the “SEC order”). (Dkt. No. 36.) SLRA objects to Twin City’s request

                                  11   for judicial notice. (Dkt. No. 42 at 15.) Under Federal Rule of Evidence 201(b), a “judicially

                                  12   noticed fact must be one not subject to reasonable dispute in that it is either: (1) generally known
Northern District of California
 United States District Court




                                  13   within the territorial jurisdiction of the trial court; or (2) capable of accurate and ready

                                  14   determination by resort to sources whose accuracy cannot reasonably be questioned.” However,

                                  15   courts “cannot take judicial notice of the contents of documents for the truth of the matters

                                  16   asserted therein when the facts are disputed.” Cal. Sportfishing Prot. All. v. Shiloh Grp., LLC, 268

                                  17   F. Supp. 3d 1029, 1038 (N.D. Cal. 2017). Here, the SEC’s findings are disputed; indeed, the SEC

                                  18   order itself states that SLRA and Mr. Landress entered into the agreement:

                                  19              “Solely for the purpose of these proceedings and any other proceeding
                                                  brought by or on behalf of the Commission, or to which the Commission is a
                                  20              party, without admitting or denying the findings herein, except as to the
                                                  Commission's jurisdiction over them and the subject matter of these
                                  21              proceedings, which are admitted, and except as provided herein in Section V,
                                  22              Respondents consent to the entry of this Order…”
                                       (Dkt. No. 36-1 at § II.) Thus, while the Court can take judicial notice of the fact of the SEC order,
                                  23
                                       the Court cannot take judicial notice of the facts set forth in the order as true given that the parties
                                  24
                                       dispute those facts. The Court therefore takes judicial notice of the fact of the SEC Order, but not
                                  25
                                       for the truth of the matters stated therein.
                                  26

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.)
                                                                                         2
                                          Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 3 of 10




                                   1           Twin City also requests judicial notice of the complaint filed in LRGP III, LLC and SLRA

                                   2   Inc. v. CPP Investment Board Real Estate Holdings, Inc., No. 14 cv 6937-RJS (S.D.N.Y.), and an

                                   3   SEC press release regarding its investigation into SLRA. While both documents are judicially

                                   4   noticeable as to the fact of their existence, they are not judicially noticeable as to the validity of

                                   5   their content. See Wallis v. Centennial Ins. Co., 927 F. Supp. 2d 909, 913-14 (E.D. Cal. 2013)

                                   6   (“while the authenticity and existence of a particular order, motion, pleading or judicial

                                   7   proceeding, which is a matter of public record, is judicially noticeable, veracity and validity of its

                                   8   contents (the underlying arguments made by the parties, disputed facts, and conclusions of

                                   9   applicable facts or law) are not.”); Sgarlata v. PayPal, Inc., 2018 WL 6592771, at *6 (N.D. Cal.

                                  10   Dec. 13, 2018) (taking judicial notice of press releases not for the truth of the matters asserted, but

                                  11   to show what was reported publicly). Because Twin City only seeks judicial notice of these

                                  12   documents to establish disputed facts, the Court declines to take judicial notice of these two
Northern District of California
 United States District Court




                                  13   documents.

                                  14                                               DISCUSSION

                                  15           The parties have filed cross-motions for summary judgment on two threshold questions

                                  16   regarding Twin City’s two alternative claims for relief: (1) whether the SEC order constitutes a

                                  17   final adjudication which triggered two exclusions under the policy; and (2), if not, whether this

                                  18   action can constitute a separate action or proceeding giving rise to a final adjudication which

                                  19   would trigger the exclusions.

                                  20       A. The SEC Order is not a Final Adjudication

                                  21           The parties agree that California law governs this dispute. Under California law, while

                                  22   insurance contracts have special features, “they are still contracts to which the ordinary rules of

                                  23   contractual interpretation apply.” Bank of the West v. Sup. Ct., 2 Cal.4th 1254, 1264 (1992).

                                  24   Generally, “[u]nder statutory rules of contract interpretation, the mutual intention of the parties at

                                  25   the time the contract is formed governs interpretation” and that intent is to be inferred wherever

                                  26   possible solely from the written contract provisions. Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1,

                                  27   18 (1995), as modified on denial of reh’g (Oct. 26, 1995) (citing Cal. Civ. Code, §§ 1636, 1639).

                                  28   “The ‘clear and explicit’ meaning of these provisions, interpreted in their ‘ordinary and popular
                                                                                           3
                                          Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 4 of 10




                                   1   sense,’ unless ‘used by the parties in a technical sense or a special meaning is given to them by

                                   2   usage’, controls judicial interpretation.” Id. (quoting Cal. Civ. Code §§ 1644, 1638). In

                                   3   interpreting the language of an insurance policy, a court should give the words used their plain and

                                   4   ordinary meaning. See Giddings v. Indus. Indem. Co., 112 Cal.App.3d 213, 218 (1980).

                                   5   Exclusionary clauses in insurance contracts are interpreted narrowly against the insurer and in

                                   6   favor of the insured. See Arenson v. Nat'l Automobile & Cas. Ins. Co., 45 Cal.2d 81, 83 (1995).

                                   7          Twin City contends that the SEC’s February 7, 2017 order constitutes a final adjudication

                                   8   under the illegal profit/deliberate act exclusions in its excess policy:

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17   (Dkt. No. 35-2 at 36, Endorsement 14.) The excess policy does not define “final adjudication.”

                                  18          Twin City insists that the SEC order constitutes a “final adjudication” because the

                                  19   dictionary definition of “adjudication” is a “legal process of resolving a dispute.” (Dkt. No. 35 at

                                  20   17 (quoting Black’s Law Dictionary (11th ed. 2019).) Twin City also relies on the Merriam-

                                  21   Webster definition of “adjudicate” as “to make an official decision about who is right in (a

                                  22   dispute).” (Dkt. No. 35 at 17.) Twin City, however, selectively quotes from both definitions. The

                                  23   full definition of adjudication in Black’s Law Dictionary is “[t]he legal process of resolving a

                                  24   dispute; the process of judicially deciding a case.” Similarly, the full Merriam-Webster definition

                                  25   of adjudicate is “to make an official decision about who is right in (a dispute): to settle judicially.”

                                  26   See Merriam-Webster online https://www.merriam-

                                  27   webster.com/dictionary/adjudicate?utm_campaign=sd&utm_medium=serp&utm_source=jsonld

                                  28   (last visited April 29, 2020). Dictionary.com notably defines adjudication as “the act of a court in
                                                                                          4
                                           Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 5 of 10




                                   1   making an order, judgment, or decree.” See dictionary.com,

                                   2   https://www.dictionary.com/browse/adjudication# (last visited April 29, 2020). Twin City does

                                   3   not argue—nor could it—that the SEC order arose out of a judicial proceeding. It was an

                                   4   administrative proceeding related to an SEC investigation.

                                   5          Next, Twin City identifies the regulatory scheme governing the SEC’s investigation—the

                                   6   Administrative Procedures Act (“APA”). Twin City highlights the APA’s definition of an “order”

                                   7   as “the whole or a part of a final disposition, whether affirmative, negative, injunctive, or

                                   8   declaratory in form, of an agency” and an “adjudication” which is defined as the “agency process

                                   9   for the formulation of an order.” 5 U.S.C. § 551 (6), (7). Neither of these definitions suggest that

                                  10   the SEC order constitutes a judicial determination regarding the legality of the conduct outlined in

                                  11   the SEC’s order.

                                  12          The cases Twin City relies upon to suggest otherwise are inapposite. Levy v. U.S. S.E.C.,
Northern District of California
 United States District Court




                                  13   462 F. Supp. 2d 64, 67 (D.D.C. 2006), was an APA action brought by shareholders alleging that

                                  14   the SEC adopted amendments to SEC rules in violation of its rulemaking authority. The court in

                                  15   Levy was considering whether the challenged SEC actions constituted rules or final orders. The

                                  16   decision had nothing to do with whether an SEC order constituted a “final adjudication.” See also

                                  17   Lane v. U.S. Dep’t of Agric., 929 F. Supp. 1290, 1293 (D.N.D. 1996), aff’d in part, rev’d in part

                                  18   and remanded, 120 F.3d 106 (8th Cir. 1997) (considering whether hearings before the Department

                                  19   of Agriculture’s National Appeals Division were adjudications under the APA such that plaintiffs

                                  20   were entitled to attorneys’ fees under the Equal Access to Justice Act).3

                                  21

                                  22   3
                                         Twin City’s reliance on 17 C.F.R. § 202.5(e) for the proposition that the consent order here is
                                       unlike a civil settlement is even less availing. Twin City identifies the part of the regulations
                                  23   which states that the SEC does not permit a defendant to consent to an order that imposes a
                                       sanction while denying the allegations in the order and argues that SLRA could not have denied
                                  24   the findings or the SEC would have continued to prosecute the matter. However, Twin City
                                  25   ignores that the last sentence of Section 202.5(e) allows a defendant to “state[] that he neither
                                       admits nor denies the allegations”—which is exactly what SLRA did here. See Dkt. No. 36-1 at §
                                  26   II (“Solely for the purpose of these proceedings and any other proceeding brought by or on behalf
                                       of the Commission, or to which the Commission is a party, without admitting or denying the
                                  27   findings herein, except as to the Commission's jurisdiction over them and the subject matter of
                                       these proceedings, which are admitted, and except as provided herein in Section V, Respondents
                                  28
                                       consent to the entry of this Order…”).
                                                                                         5
                                          Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 6 of 10




                                   1           SLRA in contrast identifies a series of cases that conclude that an SEC cease-and-desist

                                   2   order such as the one here has no preclusive effect. See Lipsky v. Commonwealth United Corp.,

                                   3   551 F.2d 887, 893 (2d Cir. 1976) (granting a Rule 12(f) motion to strike references to an SEC

                                   4   consent judgment because “a consent judgment between a federal agency and a private

                                   5   corporation which is not the result of an actual adjudication of any of the issues.”); In re Platinum

                                   6   & Palladium Commodities Litig., 828 F. Supp. 2d 588, 594 (S.D.N.Y. 2011) (granting motion to

                                   7   strike allegations based on a Commodities Futures Trading Commission Order entered following a

                                   8   settlement because the order “was the product of a settlement between the CFTC and the

                                   9   Respondents, not an adjudication of the underlying issues in the CFTC proceeding.”).

                                  10           In J.P. Morgan Sec. Inc. v. Vigilant Ins. Co., 126 A.D.3d 76, 83 (N.Y. App. Div. 2015), for

                                  11   example, the court held that an insurer could not invoke a dishonest acts exclusion based on a

                                  12   consent order the insured previously entered into with the SEC. The applicable policy included an
Northern District of California
 United States District Court




                                  13   exclusion which denied coverage if a “judgment or other final adjudication thereof adverse to such

                                  14   Insured(s) shall establish that such Insured(s) were guilty of any deliberate, dishonest, fraudulent

                                  15   or criminal act or omission.” Id. at 78. Because the SEC order contained language similar to that

                                  16   here wherein the parties entered into the agreement “without admitting or denying the findings,”

                                  17   the court held that it could not be used to establish guilt. Id. at 79.

                                  18           Twin City insists that Vigilant is distinguishable because the exclusion there imposed an

                                  19   additional requirement—that the final adjudication establish guilt. The Court is not persuaded that

                                  20   the inclusion of the establish guilt language materially alters the analysis. SLRA cites several

                                  21   cases holding that a settlement agreement cannot constitute a “final adjudication” sufficient to

                                  22   trigger an insurance policy exclusion. See, e.g., Silicon Storage Tech., Inc. v. Nat'l Union Fire Ins.

                                  23   Co. of Pittsburgh, No. 13-CV-05658-LHK, 2015 WL 12990244, at *2 (N.D. Cal. Nov. 19, 2015)

                                  24   (“For purposes of the insurance policy exclusions at issue, SST’s decision to settle the Trade

                                  25   Secret Action cannot constitute a final adjudication.”); Pendergest-Holt v. Certain Underwriters at

                                  26   Lloyd’s of London, 600 F.3d 562, 572 (5th Cir. 2010) (“[w]hen a D&O policy requires a ‘final

                                  27   adjudication’ to trigger an exclusion, courts have consistently held that the adjudication must

                                  28   occur in the underlying D&O proceeding, rather than in a parallel coverage action or other
                                                                                           6
                                          Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 7 of 10




                                   1   lawsuit.”); Wojtunik v. Kealy, No. CV-03-2161-PHX-PGR, 2011 WL 1211529, at *8 (D. Ariz.

                                   2   Mar. 31, 2011) (“the Court interprets the term ‘final adjudication’ in the exclusion as not applying

                                   3   to a settlement.”). Twin City, in contrast, has failed to cite any cases which hold that a SEC

                                   4   consent order constitutes a “final adjudication” for purposes of an insurance coverage exclusion

                                   5   such as the one at issue here.

                                   6            Based on the undisputed facts, and as a matter of law, the SEC order did not constitute a

                                   7   final adjudication sufficient to trigger the policy exclusion. Accordingly, the Court denies Twin

                                   8   City’s motion for summary judgment and grants SLRA’s motion for summary judgment on this

                                   9   issue.

                                  10            B. “Separate Action or Other Proceeding”

                                  11            Twin City’s alternative basis for declaratory relief is based on the “separate action or

                                  12   proceeding” clause in the exclusion; that is, that the conduct exclusions can be triggered by either
Northern District of California
 United States District Court




                                  13   a “final adjudication in the underlying action or in a separate action or proceedings” and that this

                                  14   action can constitute such a “separate proceeding.” (Dkt. No. 35-2 at 36, Endorsement 14.) Twin

                                  15   City insists that this interpretation is supported by the plain language of the policy. SLRA

                                  16   contends the plain language supports the opposite conclusion.

                                  17            “The rules governing [insurance] policy interpretation require us to look first to the

                                  18   language of the contract in order to ascertain its plain meaning or the meaning a layperson would

                                  19   ordinarily attach to it.” Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995), as modified on

                                  20   denial of reh'g (Oct. 26, 1995). “The ‘clear and explicit’ meaning of the [policy] provisions,

                                  21   interpreted in their ‘ordinary and popular sense,’ unless ‘used by the parties in a technical sense or

                                  22   a special meaning is given to them by usage’, controls judicial interpretation.” Id. (quoting Cal.

                                  23   Civ. Code §§ 1644, 1638).

                                  24            Endorsement 14 provides that the insurer shall not pay a loss based upon or arising out of:

                                  25               The gaining of any profit … to which the Insured was not
                                                   legally entitled as determined by a final adjudication in
                                  26               the underlying action or in a separate action or proceeding;
                                                   or
                                  27
                                                   The committing of any deliberate fraudulent … act by the Insured as
                                  28               determined by a final adjudication in the underlying action or in a separate
                                                                                          7
                                          Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 8 of 10




                                                 action or proceeding.
                                   1
                                       (Dkt. No. 35-2 at 36.) This declaratory judgment lawsuit is indisputably a separate action or
                                   2
                                       proceeding. Thus, under the contract’s plain language, the exclusion applies if there is a final
                                   3
                                       adjudication in this lawsuit that determines the loss was from the gaining of any profit to which
                                   4
                                       the Insured was not entitled or from any deliberate fraudulent act by the Insured. See Gallup, Inc.
                                   5
                                       v. Greenwich Ins. Co., No. CV N14C-02-136 FWW, 2017 WL 420160 *5-6 (Del. Super. Ct. Jan.
                                   6
                                       30, 2017) (interpreting an exclusion with similar “as determined by a final adjudication in the
                                   7
                                       underlying action or in a separate action or proceeding” language as including a coverage action
                                   8
                                       because “[a] coverage action is an ‘action or proceeding” which “is ‘separate’ from ‘the
                                   9
                                       underlying action,’ since a coverage action is independent of the underlying action”); Fed. Ins. Co.
                                  10
                                       v. Sammons Fin. Group, Inc., 595 F.Supp.2d 962, 974 n.11 (S.D. Iowa 2009) (interpreting policy
                                  11
                                       language providing that “the EXCLUSION shall not apply ... unless it is established ... by a final
                                  12
Northern District of California




                                       adjudication in the underlying action or in a separate action or proceeding” as meaning that the
 United States District Court




                                  13
                                       “adjudicatory requirement will be satisfied by a separate action or proceeding, including a
                                  14
                                       declaratory judgment”).
                                  15
                                              SLRA insists that the exclusion’s “as determined by” language plainly means that “a final
                                  16
                                       adjudication must have already been decided before Twin City invoked the Exclusions, not during
                                  17
                                       or afterwards.” (Dkt. No. 42 at 26.). In other words, Twin City could only invoke the exclusion
                                  18
                                       and be relieved of its duty to pay defense costs if it pursued a declaratory judgment action prior to
                                  19
                                       resolution of the SEC action. Once the SEC action resolved, by settlement or otherwise, it was too
                                  20
                                       late for there to be any “separate action or proceeding” that “determined” whether the exclusion
                                  21
                                       applied. (Id. at 27.) The Court is unpersuaded. SLRA’s interpretation is untethered to the
                                  22
                                       exclusion’s language; there is nothing in the exclusion that temporally restricts the final
                                  23
                                       adjudication in a separate action or proceeding to an adjudication that occurs before the resolution
                                  24
                                       of the underlying action. Indeed, under SLRA’s interpretation, even a judgment in the underlying
                                  25
                                       action itself that established facts triggering the exclusion would not be enough to invoke the
                                  26
                                       exclusion because such final adjudication would not have occurred before the resolution of the
                                  27
                                       underlying action. But such interpretation is nonsensical as the exclusion says it applies when the
                                  28
                                                                                         8
                                          Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 9 of 10




                                   1   relevant facts are determined by a final adjudication in the underlying action; thus, the final

                                   2   adjudication cannot be required to have occurred before resolution of the underlying action.

                                   3             At oral argument SLRA refined its argument somewhat, and explained that the final

                                   4   adjudication would have had to have occurred in the underlying proceeding—the SEC action.

                                   5   Since that action was resolved without a final adjudication the exclusion cannot apply as a matter

                                   6   of law. This argument, too, is unpersuasive as it renders the “separate act or proceeding” language

                                   7   meaningless. See Kavruck v. Blue Cross of Cal., 108 Cal. App. 4th 773, 783 (2003) (“contract may

                                   8   not be interpreted in a manner which would render one of its terms meaningless”). SLRA’s

                                   9   lament that it is unfair to require it to litigate in this coverage action the same issues that were

                                  10   resolved, by settlement, in the underlying action rings hollow as the record suggests that SLRA

                                  11   could have purchased a policy that allows the exclusion to be triggered only by a final adjudication

                                  12   in the underlying action (Dkt. No. 35 at 24), and there is nothing in the record that supports an
Northern District of California
 United States District Court




                                  13   inference that such a policy was not available. While SLRA may be correct that it does not make

                                  14   financial sense for the parties to litigate this coverage action to final adjudication, litigation costs

                                  15   are not a valid reason for the Court to ignore the plain and unambiguous language of the insurance

                                  16   policy.

                                  17                                                   CONCLUSION

                                  18             Based on the foregoing, Twin City’s motion for summary judgment is DENIED and

                                  19   SLRA’s cross-motion is GRANTED as to the issue of whether the SEC Order constitutes a final

                                  20   adjudication that can trigger the Conduct Exclusions. It does not. Twin City’s motion partial

                                  21   summary judgment is GRANTED and SLRA’s motion is DENIED as to whether Twin City can

                                  22   establish in this separate coverage action that the Conduct Exclusions apply. It can. The Court

                                  23   will hold a further case management conference on July 16, 2020 at 1:30 p.m. by video. A further

                                  24   case management conference statement which proposes a case schedule as well as an ADR

                                  25   process shall be filed one week in advance.

                                  26             //

                                  27             //

                                  28             //
                                                                                           9
                                         Case 3:19-cv-06131-JSC Document 48 Filed 06/05/20 Page 10 of 10




                                   1          IT IS SO ORDERED.

                                   2   Dated: June 5, 2020

                                   3
                                                                                      JACQUELINE SCOTT CORLEY
                                   4                                                  United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            10
